Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated February 8, 2022, claims 1-16
are active in this application.

Information Disclosure

The IDS filed February 8, 2022 has been considered.

 

Allowable   Subject   Matter

Claims 1-16 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the spin-orbit torque wiring having: a first connection portion that connects to the first surface of the second ferromagnetic metal layer, and a side wall connection portion that connects to a side wall of the second ferromagnetic metal layer which is perpendicular to the first surface of the second ferromagnetic metal layer.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        February 13, 2022